Citation Nr: 1417737	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure during service.  He testified that served as an air traffic controller, which is supported by his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  This duty assignment is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

This case was remanded in March 2011, in part, to afford the Veteran a VA audio  examination to determine whether he had bilateral hearing loss and/or tinnitus that was related to noise exposure during active service.

The Veteran was provided with this examination in April 2011.  The examiner acknowledged that the Veteran had in-service noise exposure and post-service noise exposure.  The Veteran reported the onset of constant tinnitus was several years earlier.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:

                                                   HERTZ

       500
       1000
       2000
       3000
       4000
RIGHT
        15
         15
         40
         55
         55
LEFT
        10
         10
         20
         40
         45

As such, the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to military acoustic trauma.  The examiner explained that, three months into service, the Veteran's hearing was normal, bilaterally, and that at separation, a whisper test was done.  It was noted that, since separation from active duty, the Veteran had significant noise exposure working as a steel fabricator, welder, and automotive mechanic.  With regard to tinnitus, the examiner found that at his hearing test in August 2010, he had reported tinnitus had been present for about five years.

In this case, the Board finds that the VA examination provided in April 2011 is not adequate.  First, the VA examiner appears to base the opinion, at least in part, on the Veteran's whispered voice test at separation.  However, a whispered voice test is insensitive to the types of hearing impairment most commonly associated with noise exposure.  VBA Training Letter 211D (10-02)(March 18, 2010).  The examiner did note in the body of the examination that the Veteran's separation examination had zeroes marked at 500, 1000, 2000, and 4000 Hertz, but did not refer to this examination in the rationale provided.  In addition, the examiner stated that the Veteran had significant noise exposure following service.  However, the Veteran has clarified that, while on active duty, he did not wear any hearing protection while being exposed to loud noises.  After service, on the other hand, the Veteran wore hearing protection when he was around loud noises.  Finally, with regard to tinnitus, the examiner noted that on examination six months earlier, the Veteran had asserted that his tinnitus had been present for about five years.  However, at his August 2011 audiological examination, the Veteran indicated that he had tinnitus for "5+" years.  This appears to mean that the Veteran had tinnitus for more than five years, which presents a different history than that considered by the examiner.

As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should 
also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.
  
2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b)  Does the Veteran have a current diagnosis of tinnitus?

(c)  If the Veteran is determined to have a current diagnosis of a hearing loss disability and/or tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as an air traffic controller, which has been conceded by VA as involving a "Highly Probable" likely of exposure to hazardous noise.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The examiner must acknowledge the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to loud noises, but that after service, he wore hearing protection when he was around loud noises.  Additionally, the Board notes that the examiner should deem the August 2011 audiological examination statement that he had tinnitus for "5+" years to mean that he had tinnitus for more than five years.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


